Citation Nr: 1341878	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-28 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1. Entitlement to an initial increased rating for the service-connected lumbar ankylosing spondylitis, evaluated as 20 percent disabling prior to September 18, 2012, and 40 percent disabling beginning on September 18, 2012. 

2. Entitlement to an initial rating in excess of 50 percent for the service-connected bilateral pes planus with plantar fasciitis. 

3. Entitlement to an initial rating in excess of 30 percent for the service-connected anxiety disorder NOS with pain disorder. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the RO in Winston-Salem, North Carolina, that granted service connection for the disabilities currently on appeal.  The claims file is now under the jurisdiction of the RO in Wilmington, Delaware. 

In February 2012, the Board remanded the case for additional development. 

In August 2012, the Board assigned an increased rating of 30 percent for the service-connected bilateral pes planus with plantar fasciitis and remanded the claims for increased ratings for the service-connected ankylosing spondylitis,  psychiatric disability, and for the bilateral foot disability in excess of 30 percent. 

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in May 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a May 2013 Order, the Court vacated the Board's August 2012 decision and remanded the matter for readjudication in light of the Joint Motion.

In a May 2013 rating decision, the VA Appeals Management Center (AMC) assigned an increased ratings for the issues on appeal. The currently assigned disability ratings are reflected on the title page. 

In August 2012, the Board also observed that the issue of service connection for fibromyalgia was raised, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the May 2013 Joint Motion, the parties found that the Veteran "was not provided with the opportunity for a personal hearing before the Board [and] a remand is warranted . . . so that such an opportunity can be provided."  See the Joint Motion, page 2.

Therefore, this action must be performed before adjudicating the claim. 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


